Citation Nr: 1750822	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 13-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to August 1970, and from February 1991 to April 1991. In addition, he served in the Naval Reserves from June 1986 to October 1998, including active duty for training (ACDUTRA) from June 15, 1997, to June 27, 1997. He also served 13 days of ACDUTRA from January 21, 1996, to January 20, 1997; however, it is unclear what dates during that time were served on ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Board remanded the issue in order to verify the dates of the Veteran's ACDUTRA service, to obtain any outstanding military personnel and service treatment records (STRs), and to obtain a VA examination regarding the etiology of the Veteran's diabetes mellitus, type II. That has been accomplished to the extent possible, and the claim of service connection for diabetes mellitus, type II, has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran's diabetes mellitus, type II, was not incurred or aggravated during a period of active duty or ACDUTRA service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In September 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including private treatment records, have been secured to the extent possible. The Veteran was also afforded a VA examination in April 2017. See April 2017 Diabetes Mellitus Disability Benefits Questionnaire. The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Finally, the Board acknowledges the RO's finding that it has exhausted every effort to obtain records verifying the Veteran's periods of service. See April 2017 Supplemental Statement of the Case. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining military personnel records, treatment records, and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2017).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id. Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate. ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes. 38 C.F.R. § 3.6 (c)(1).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Here, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 
The Veteran contends that he is entitled to service connection for his diagnosed diabetes mellitus, type II. Specifically, he contends that he was diagnosed with diabetes mellitus, type II, within 1 year of being placed on Temporary Not Physically Qualified Light Duty (TNPQ/LD) status in April 1998 and, as such, is entitled to service connection for diabetes mellitus, type II. See June 2015 Appellate Brief. Separately, he has contended that his diabetes mellitus, type II, warrants service connection because a physical examination disclosed a diagnosis for diabetes mellitus, type II, while he was serving in the reserves in 1997 and because his diabetes mellitus, type II, was stated in his letter of discharge. See September 2013 letter from the Veteran.

According to STRs, no reports or complaints of diabetes mellitus, type II, were noted during the Veteran's first period of active duty service. See February 1966, March 1967, and August 1970 Reports of Medical Examination. Similarly, examination reports during the Veteran's service prior to 1996 do not reflect any reports or complaints of diabetes mellitus, type II. See June 1985, March 1986, March 1987, June 1988, April 1989, March 1991, January 1992, and November 1993 Reports of Medical Examination.

In the summer of 1995, the Veteran was diagnosed with adult onset, also known as diabetes mellitus, type II, by a private physician. See June 1998 letter from Dr. M.W. The Veteran reported the diagnosis during a March1996 in-service consultation and during an April 1998 in-service physical examination. See March 1996 progress note (STR); April 1998 Report of Medical Examination. Subsequently, the Veteran was placed on TNPQ/LD status due to bilateral sensorineural hearing loss. See April 1998 Department of the Navy memorandum. In a July 1998 memorandum, the Navy found him not physically qualified for retention due to his diabetes mellitus, type II. Consequently, in October 1998, the Veteran retired from the reserves.

Pursuant to the Board's August 2015 remand, the Veteran underwent a VA examination to determine the etiology of his diagnosed diabetes mellitus, type II. See April 2017 Diabetes Mellitus Disability Benefits Questionnaire. The examiner determined that it is less likely than not that his diabetes mellitus, type II, was incurred during or "in any way etiologically related" to active service or active duty training. Id. In his report, the examiner reasoned that the Veteran's diabetes mellitus, type II, was diagnosed on a routine civilian medical visit and that nothing the STRs indicates that his diabetes mellitus, type II, was incurred during active service or active duty training.

Upon review of the record, the Board finds that the preponderance of the evidence establishes that the Veteran's diabetes mellitus, type II, was not incurred or aggravated during a period of active service, including ACDUTRA service. The Board acknowledges the Veteran's diagnosis of diabetes mellitus, type II. The Board also notes his continued treatment for diabetes mellitus, type II. See medical records from U.D.E.C., Dr. N.R., and T.D.E. However, VA regulations are unambiguous in that, for a disability to warrant service connection during a period of ACDUTRA service, the disability must have been incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a); Biggins, 1 Vet. App. at 477-78. 

Here, the medical record reflects that the Veteran was first diagnosed with diabetes mellitus, type II, by a civilian physician in 1995. There is no evidence that the 1995 diagnosis was made during a period of ACDUTRA service. Moreover, there is no evidence that the Veteran's type II diabetes mellitus was aggravated during any subsequent period of ACDUTRA service, including the Veteran's service in 1996 and 1997. The April 2017 VA examination determined that the Veteran's diabetes mellitus, type II, was not "in any way etiologically related" to active service or active duty training. See April 2017 Diabetes Mellitus Disability Benefits Questionnaire. There is no evidence to doubt the credibility of the examiner. Further, there is no other competent etiological opinion of record. Accordingly, with no competent evidence to the contrary, the Board concludes that the criteria for service connection for diabetes mellitus, type II, have not been met. See 38 C.F.R. §§ 3.303, 3.304, 3.306.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


